PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/893,942
Filing Date: 5 Jun 2020
Appellant(s): PACVUE CORPORATION



__________________
P.G. Scott Born
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 4/25/2022 appealing the Office action mailed on 8/25/2021.



Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 8/25/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
See Office action mailed on 8/25/2021.

(2) Response to Argument

Appellants argues: Brief at 7
1. The rejection under 35 U.S.C. § 101 of claims 1-18 should be reversed because the
claimed invention is directed to statutory subject matter
The rejection of independent claims 1-3 and, consequently, dependent claims 4-18 should
be reversed because all such claims are directed to statutory subject matter.
Regarding evaluation of claims 1-3 under 2A - Prong 1 according to the 2019 Revised
Patent Subject Matter Eligibility Guidance (2019 PEG), claims 1-3 do not recite any of the judicial
exceptions enumerated in the 2019 PEG. For instance, claims 1-3 do not, as the Examiner alleges
at page 3 of the Office Action of August 25, 2021, "[cover] performance of the limitations as
certain methods of organizing human activity, advertising, marketing or sales activities or
behaviors", and the Examiner fails to explain how the claims do cover any of these categories. The
Examiner simply says such is the case without providing any substantive analytical support for the
Examiner's argument. Applicant respectfully submits that simply because an invention is
somehow related to advertising, marketing or sales activity does not, ipso facto, disqualify such invention from subject matter eligibility.

In response the Examiner asserts that the Examiner agrees with Appellant allegation that “simply because an invention is somehow related to advertising, marketing or sales activity does not, ipso facto, disqualify such invention from subject matter eligibility”. But, per MPEP 2106 an invention also must have to comply with the Subject Matter Eligibility test under Alice framework (see MPEP 2106). The instant claims are directed to an abstract idea. “The process or method of generating a graphical user interface (GUI)”.
None of the limitations considered as an ordered combination, provides eligibility, because taken as a whole, the claim simply instruct the practitioner to implement an abstract idea with routine, conventional technology. Accordingly, the claims are ineligible (see complete and facially sufficient analysis of the rejection in the Office action). Further, the generic additional elements in the instant claims ““computer implemented and executed by at least one processing device”, do not  conform an eligible inventive concept for patent protection. The Examiner clarifies that the term "inventive concept" is often used by the courts to describe additional element(s) that amount to significantly more than a judicial exception. The Examiner directs Appellants  to see MPEP 2106.05 I. THE SEARCH FOR AN INVENTIVE CONCEPT.

Additionally, the claims do not recite a mental process because the claim, under its broadest
reasonable interpretation, does not cover performance in the mind but for the possible recitation
of generic computer components. For example, the "generating step" requires action by a
processing device that cannot be practically applied in the mind. In particular, and by way of nonlimiting example, the claimed step of generating with the at least one processing device a GUI
including a first connector between a first icon and first image of a product indicating that the first
product was previously purchased using the eCommerce platform after the platform received the
first keyword is not practically performed in the human mind, at least because it requires a
processing device accessing computer memory (i.e., eCommerce platform) indicative of product
purchase. Further, the claim does not recite a fundamental economic concept, a mathematical
relationship, formula, or calculation. Thus, the claim is eligible because it does not recite a judicial
exception.

In response the Examiner asserts that  a prima facie of unpatentability has been established. Further, the Examiner looked both the instant claims and the specification to elaborate Examiner's facially sufficient analysis in this case. Because the Examiner considered each limitation or element in the claims individually and as a whole according with the guidelines published in the MPEP 2106, the 101 analysis presented in the last Office action is facially sufficient.  The claims are ineligible.

Appellants argues: Brief at 8
Furthermore, regarding evaluation of claims 1-3 under 2A - Prong 2 according to the 2019
PEG, claims 1-3 recite the elements of generating a GUI including a selectable icon showing an
input keyword, a selectable image of a product and a connector between the selectable icon and
selectable image, the connector indicating that the product was previously purchased using an
eCommerce platform after the platform received the first keyword over a network. The claim, as
a whole, integrates the alleged abstract idea into a practical application. Specifically, the additional
elements recite a specific manner of automatically displaying icons, images and connectors
therebetween to a user based on whether a product depicted by an image was purchased using the
eCommerce platform based on a keyword depicted by an icon. This arrangement recited in claims
1-3 provides a specific improvement over prior systems, resulting in an improved user interface
for electronic devices than enables enhanced evaluation of the performance of, for example, a
particular eCommerce platform. Thus, the claim is eligible for at least the reason that it is not directed to any judicial exception.

In response the Examiner asserts that this case is not rejected under 101 only because the invention ability to run on a general purpose computer, but also because the detail facially sufficient analysis provided in the Office action,   where the Examiner looked both the instant claims and the specification to elaborate Examiner's facially sufficient analysis. The additional elements in the instant claims do not provide significantly more to the abstract idea identified in the Office action, as the additional elements do not:  Improve another technology or technical field; Improve the functioning of a computer itself; Add a specific limitation other than what is well-understood, routine, and conventional in the field; Add meaningful limitations that amount to more than generally linking the use of the exception to a particular technological environment; Improve computer related technology by allowing computer performance of a function not previously performable by a computer. (see MPEP 2106.05)
Finally, in making the rejection of independent claims 1-3, the Examiner states that:
These are limitations toward accessing or receiving data (gathering data).
Accessing data is very well understood, routine and conventional computer task
activity; It represents insignificant extra solution activity .... [C]ourt decisions cited
in MPEP 2106.05(d)(II) indicate that merely computer receives and sends
information over a network and a computer storing and retrieving information in
memory, is a well-understood, routine, conventional function when it is claimed in
a merely generic manner (as it is here). Accordingly, a conclusion that the
"computer implemented", limitations (pointed above) are well-understood, routine,
conventional activity is supported under Berkheimer. ...
Office Action of August 25, 2021, pp. 5-6.
The undersigned respectfully submits that the Examiner has failed to comply with the
guidelines set forth in Section III of the Memorandum from the Deputy Commissioner for Patent
Examination Policy dated April 19, 2018 regarding "Changes in Examination Procedure
Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer
v. HP, Inc.)." More specifically, the Examiner has failed to provide the required factual basis for
the Examiner's conclusion that the limitations recited in the claims "are well-understood, routine and conventional", instead choosing to merely assert conclusory statements to support the
rejection. See Berkheimer v. HP Inc., 881 F.3d 1360, 1369 (Fed. Cir. 2018).
For all of the foregoing reasons, the rejection of claims 1-18 should be reversed.


In response  the Examiner asserts that when the additional features or elements that are claimed with an abstract idea execute in a manner routinely and conventionally expected, the Examiner is instructed to give the broadest reasonable interpretation, to the instant claims and provide case law as evidence. The case law should claims a concept similar to the high level of generality in the instant claims (See the discussion of evaluating combinations of additional elements in the May 4, 2016; July 15 Update,  the November 2 2016  and April 19, 2018 USPTO Memorandums). See also MPEP 2106.05 subsection II (ELIGIBILITY STEP 2B: WHETHER THE ADDITIONAL ELEMENTS CONTRIBUTE AN "INVENTIVE CONCEPT"). In the instant claims, elements  “computer implemented and executed by at least one processing device”  they do not conform an eligible inventive concept, for that reason the Examiner  sustained the rejection. Further,  the instant claims comprising an abstract idea, “The process or method of generating a graphical user interface (GUI)”. Since an abstract idea exception is a concept that  has deep roots in the Supreme Court's jurisprudence, unlike as 35 USC 102 and 103 rejections that require evidence,  evaluating  abstract idea by applying case law such as Alice v. CLS frame work test,  does not require evidence. See determining subject matter eligibility under 35 U.S.C. 101 in view of recent decisions by the U.S. Supreme Court at the “Federal Register” . 

Appellants argues: Brief at 9
2. The rejection under 35 U.S.C. § 102(a)(l) of claims 1-18 should be reversed because
U.S Pat. No. 10,684,738 to Sicora ("Sicora") does not anticipate the features recited in claims
1-18
A. Claim 1
The rejection of independent claim 1 should be reversed because Sicora does not disclose
or suggest the features recited in claim 1. Specifically, and by way of non-limiting example, the
Applicant cannot see how Sicora teaches or suggests selectable icons that show a product-search
keyword submitted by a user, selectable images of a product, or a connector indicating that the
first product was previously purchased using an eCommerce platform after the platform received
the keyword. Additionally, Sicora fails to even so much as use the use the term "campaign,""advertising campaign" or the like.

In response the Examiner asserts that a prima facie of anticipation has been established. Sicora reference discloses all the limitations in the instant claims.  The Board is respectfully requested to take into consideration the broad claims in this case. This application has an effective filing date of 2019/6/05. There is not novelty at all in any limitation or combination of limitations that the Appellant is claiming.
Regarding to the allegation “…Sicora fails to even so much as use the use the term "campaign,""advertising campaign" or the like…”,  this allegation is not factual. Per MPEP 2111 the Examiner is commanded to give the broadest reasonable interpretation (BRI) to the claims. Also,  per Oxford dictionary “advertising campaign” is defined as “An organized course of action to promote a product or service”. Based on this definition, the below few citations show that Sicora is all about an advertising campaign to promote sales, “…In a fifth example, an activity feed on an improved platform can provide a single place where a user can view …. activity related to other content (e.g., product content) tagged in social content. For example, an improved social platform can permit social content, such as … to include tags for other types of content (different from social content), such as product content for products offered for sale on merchant sites, ….. Activity information related to both social content and other content that is tagged in the social content can be provided in a common activity feed, which can provide a simplified, more robust, and improved user interface. For example, if a user creates social posts tagging products and saves other social posts that also tag products, the user can be presented with an activity feed that provides information on social activity (e.g., saves, shares, comments, reactions) related to both the created and the save posts, as well as product activity (e.g., purchases, sales, limited supply) related to the products that have been tagged on those posts….”, 31:60-67 and 32:1-18. 
“… Such a computing device can optionally include one or more of the following features. The plurality of graphical control elements can include one or more graphical control elements for tagging a product in the social post. The user input can tag a particular product in the social post. The operations can further include receiving user engagement information from the remote server system for the social post; and outputting in an activity feed for the social platform the user engagement information. The user engagement information can include, at least, information that identifies actions taken by users with regard to the product tagged in the social post. The actions taken by users can include purchases of the product in association with the social post from within a social feed. The user engagement information can include, at least, analytics related to engagement with (i) the social post and (ii) the product tagged in the social post across a plurality of dimensions. The plurality of dimensions can include, at least, a social dimension related to social engagement on the social platform and a merchant dimension related to product sales on the social platform….”,  34:30-50. 
Next, “…In a sixth example, particular users who have large social followings can be designated to receive a portion of revenue associated with product sales that are directly attributable to social content that they generate that tags various products…in another example, high quality content featuring various products can help merchants more authentically connect with users outside of the confines of traditional advertising and marketing channels, which can help merchants and their products gain traction with users, especially users who are more difficult to reach via traditional marketing channels.”, 35:25-52. 
“In a seventh example, analytics around the performance of social content and products tagged in social content can be provided to user, such as users designated to receive compensation for sales of tagged products. Such analytics can provide users with insights into what works well and gains traction with their user base, and what does not, which can help users improve user engagement with future social content that they generate….”, 35:53-60.


MPEP § 2131 states that "'[a] claim is anticipated only if each and every element as set
forth in the claim is found, either expressly or inherently described, in a single prior art reference.'
Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d 628, 631, 2 USPQ2d 1051, 1053 (Fed.
Cir. 1987)" (emphasis added). "'The identical invention must be shown in as complete detail as
is contained in the ... claim.' Richardson v. Suzuki Motor Co., 868 F.2d 1226, 1236, 9 USPQ2d
1913, 1920 (Fed. Cir. 1989)" (emphasis added). Moreover, "[e]very element of the claimed
invention must be literally present, arranged as in the claim." Id. (emphasis added). In the Office
Actions ("Actions") of March 17, 2021 and August 25, 2021, which are the only Office Actions
thus far presented in the prosecution of the instant application, the Examiner fails to clearly
establish how "each and every one" of the claimed features is believed to be disclosed by Sicora.
The Actions merely append a citation to the end of each paragraph of the claims with little or no
reasoning or association with the claimed features. As such, Applicant cannot reasonably
determine which "element" of the claim is believed to correspond with which section, figure or
feature cited in the rejection.
In response the Examiner asserts that   giving  the BRI to the claims and based in the broad instant claims,  a prima facie of anticipation has been established. It is a solid rejection. Sicora reference discloses all the limitations in the instant claims.  The Board is respectfully requested to take into consideration the broad instant claims  in view of the extensive Sicora’s disclosure. To facilitate the board decision the instant broad independent claim 1 will be mapped again herein, 
a) receiving with an eCommerce platform  ( “In a fourth example, some implementations of the system can be configured to provide an improved platform and user interface for users to access/contribute social media content [Examiner interprets as eCommerce platform] (e.g., user posts, comments, shared content) with other types of content (e.g., product content, messaging content, productivity application content, news content). Such an improved platform and user interface can allow users to interact with each of the content items, to perform social media and other interactions (e.g., purchasing, messaging, productivity, news distribution) without exiting the graphical user interface and its content stream. In some implementations described below, the users can readily and seamlessly access and interact with user-generated content (e.g., social media content) and other content (e.g., product content) within a common user interface”, 5: 15-30 ) executed by at least one processing device 
(“ In a fifth example, an activity feed on an improved platform can provide a single place where a user can view all social and other activity stemming from social activity, such as activity related to other content (e.g., product content) tagged in social content. For example, an improved social platform can permit social content, such as social posts, to include tags for other types of content (different from social content), such as product content for products offered for sale on merchant sites, …. which can provide a simplified, more robust, and improved user interface. For example, if a user creates social posts tagging products and saves other social posts that also tag products, the user can be presented with an activity feed that provides information on social activity (e.g., saves, shares, comments, reactions) related to both the created and the save posts, as well as product activity (e.g., purchases, sales, limited supply) related to the products that have been tagged on those posts. By serving combined activity information in a common feed, client computing device resources (e.g., processor cycles, memory, battery) can additionally be conserved by permitting the device to access and display information from a single source (e.g., improved platform server system) and in a single application (e.g., mobile app, web application), as opposed to polling and retrieving information from multiple different sources and displaying that information across multiple different applications….”, 31:63-67 and 32:1-26 . See also at least Fig. 1 element 112 , Fig. 2 elements 202 “user computer device” and 206 “Graphical User Interface”) 
  from a user over a network a first product-search keyword
(“This document generally describes technology for presenting content summaries in a GUI on a client computing device, such as summaries of content obtained from a computer system. For example, a client computing device can be configured to obtain content, determine summaries for the content, and present the summaries in a GUI in connection with at least a portion of the content. Content summaries can be stored and used to provide improved and enhanced content searching and retrieval features, such as searching across content summaries that are associated with various types of content. For example, content summaries can be generated and stored in association with content. When search requests are received, the content summaries can be searched to determine results, which can allow for fewer computing resources (e.g., CPU cycles, RAM) to be used to generate results…”, 8:65-67 and 
“…A variety of different types of parameters can be provided by users through graphical elements to locate content, such as keywords, location identifiers, hashtags, graphical icons (e.g., emojis), and combinations thereof….”, 9:1-13.
“…The search query can include one or more keywords. The search query can include one or more hashtags. The search query can include one or more location identifiers. The search query can include one or more emojis. The search query can include at least two or more of the following: a keyword, a hashtag, a location identifier, and an emoji…”, 25:1-10.
“…including navigating through suggested content and searching for content related to one or more search parameters. A variety of different types of parameters can be provided by users through graphical elements to locate content, such as keywords, location identifiers, hashtags, graphical icons (e.g., emojis), and combinations thereof”, 23:10-17.
See also “…search queries with keywords and/or hashtags) submitted by client devices”, 45:65-67.
“…In the depicted example, the user has entered the example keyword “glasses” 2346 in the search field 2344. Although the example search 2346 is fairly generic, more specific queries can also be submitted, such as queries that include the make and model of the product that is being identified. ..”, 85:37-47 and Fig. 23G. See also Fig. 18 elements 1846, 1850 ); 
b) generating with the at least one processing device to a display of the user a graphical user interface (GUI) including a first selectable icon (see at least Fig. 23A elements 2310)  showing the first keyword (element 2344 Fig. 23F) , a first selectable image of a first product and a first connector between the first icon and first (button 2336a to tag a product) image,  (“…In the depicted example, the user provides selection input
2310 through the GUI 501 by selecting the photo 2308d. Referring to FIG. 23B, the selecting input 2310 causes the photo 2308d to have a border around it (indicating that it is selected) and for the photo 2308d to appear in the selection area 2306. With the photo 2308d selected, additional selecting input 2311 that selects the next feature 2304 is received through the GUI 501….”, 83:60-67.
 “… In the depicted example, selecting input 2342 is received with regard to the button 2336a to tag a product in the post. Referring to FIG. 23F, in response to receiving the input 2342, a product tagging interface is presented in the GUI 501 through which the user can select a product to tag (example of a secondary content tag 2216a-n, as described above with regard to FIG. 22) in the image 2306 included in the post. The product tagging interface includes a search field 2344 through which a user can enter a search query to identify the correct product to tag in the post. In the depicted example, the user has entered the example keyword “glasses” 2346 in the search field 2344. Although the example search 2346 is fairly generic, more specific queries can also be submitted, such as queries that include the make and model of the product that is being identified. ..”, 85:35-62 and Figs. 23E and 23F. 
See also “ The method can further include receiving, at a computing device, product content describing a product that is tagged in the social media posts; identifying, by the computing device, a particular social media post that tags the product; outputting, by the computing device, one or more graphical elements for the particular social media post that indicates that the particular social media post includes a product tag and that horizontal scrolling is permitted within the GUI to access a product element for the tagged product. ….wherein the product element is output with graphical elements … . The content summaries can include particular keywords that appear in the comments generated by the other users….”, 9:49-67 and 10:1-10) 
the first connector indicating that the first product was previously purchased using the eCommerce platform after the platform received the first keyword
(“The user-generated content can include a social post. The first purchasing user can have purchased the product from within the first purchasing user's social feed. The information identifying the first purchase information being allocated to the first user for engagement-related benefits can be designated for presentation in a social activity feed on the first computing device. The engagement-related benefits can include a portion of revenue from the product being purchased by the first purchasing user”, 33:50-60.
“…Such a computing device can optionally include one or more of the following features. The plurality of graphical control elements can include one or more graphical control elements for tagging a product in the social post. The user input can tag a particular product in the social post. The operations can further include receiving user engagement information from the remote server system for the social post; and outputting in an activity feed for the social platform the user engagement information. The user engagement information can include, at least, information that identifies actions taken by users with regard to the product tagged in the social post. The actions taken by users can include purchases of the product in association with the social post from within a social feed. The user engagement information can include, at least, analytics related to engagement with (i) the social post and (ii) the product tagged in the social post across a plurality of dimensions….”, 34:30-46.
“…Each of the example users A-F who have performed the actions identified in the activity feed elements 3620a-f can be socially connected to the user who is logged-in to the computing device 3602 and/or can be performing actions with regard to content generated (or otherwise associated) with users who are socially connected with the logged-in user. The graphical elements 3620a-f can each include one or more selectable features (e.g., links, button, graphics, icons, thumbnail image) through which the user of the device 3602 can navigate in the GUI 3614 to additional information related to the activity item…”, 125:18-28, Fig. 36, element 3620f.
See also “…Referring to FIG. 36, some embodiments of a system 3600 can be configured to provide an example GUI 3614 on a client computing device 3602 for monitoring and managing multiple different types of content within a common
interface. For example, the GUI 3614 can present an interface through which a user of the device 3602 can monitor activity (e.g., shares…Content that is managed and/or monitored through the features provided by the GUI 3614 can include any of a
variety of content types, such as social medial content ( e.g., user posts, comments, shared content), product content, 25 messaging content, productivity application content, news content, and/or other types of content. For example, the GUI
3614 can present and seamlessly integrate activity information related to social media content (e.g., user posts, comments, shared content) with other types of content (e.g., 30 product content, messaging content, productivity application content, news content) that are tagged in the social media content. The GUI 3614 can allow users to interact with content in a variety of ways, such as through social interactions
(e.g., share, save, comment) and other types of 35 interactions (e.g., purchasing,…”,  col 122:57-67 and col. 123:20-35 );

c)  and in response to user selection of the icon (for any product like the one in  Fig. 23A elements 2310 – glasses - ) , generating  to the GUI a set of performance indicators characterizing an advertising campaign within the eCommerce platform, the advertising campaign associated with at least one of the first keyword and first product
(Sicora inter-related figures show that any activity in a user interface such as selecting in  Fig. 23A element  2310 – glasses – generates  to the GUI a set of performance indicators characterizing an advertising campaign,  “Referring to FIG. 18, some embodiments of a system 1800 can be configured to provide example GUIs 1836, 1846, and 1864 for presenting content summary features on an example client computing devices 1802, 1808, and 1810. …In another example, the GUI 1846 presents a search interface for searching content based on corresponding content summaries. In a further example, the GUI 1864 presents content summary analytics for content elements with regard to one or more metrics….”, 67:12-23.
Sicora’s system comprises user generated content in figures 36, 23 and 18, “The user-generated content can include a social post. The first purchasing user can have purchased the product from within the first purchasing user's social feed…”,  33:50-60. 
In Fig. 36 element 3608, user-generated content, comprises news activity such as a user purchasing a product element 3620f, 124:37-67 and  125:1-17. The user-generated content , element 1816, col 67:53-67 and produces content summaries stored in element 1806, col 68:57-67. 
In Fig. 23J, element 358d, activity comprises graphical elements that can be loaded and stored , described on a computer device, see user request of activity feed 358d to display in the GUI, col 130:27-65. 
“Referring now to the GUI 1846 (FIG. 18), content summaries can be used by the server system 1804 to allow for additional and/or alternative searching features on the server 60 system 1804…”, 70:56-60.
“The client computing device 1808 can receive the search results and present them in the GUI 1846, as indicated by step H (1852). In this example, the search results include a first type of content 1854 and a second type of content 1856a-n. For example, the first type of content 1854 can be user-generated content, such as social media posts, and the second type of content 1856a-n can be secondary content, such as product content, productivity content, messaging content, and/or other types of content. Both the first and second types of content 1854 and 1856a-n can be determined by the server system 1804 based on content summaries determined by the server system 1804 for the content elements, such as based”, 70:15-25.
“…Referring now to the GUI 1864, the server system 1804 can also use the content summaries to provide analytics related to content elements on the client computing device 1800 (which can be the same as or different from the computing devices 1802 and/or 1808)…”,  71:50-55. “…the depicted example, the GUI 1864 includes an
example graph 1866 that depicts user responses A-N (1868a-n) across a metric 1870 for content elements A-C (1872-1876)…”, 72:15-20.
see also 
“…The method can further include receiving, through the input subsystem, user input selecting the selectable order feature to order the product associated with the first product element; and adding, by the computing device, the product to a virtual shopping cart in response to receiving the user input…”, 19:15-25.
“The GUI 304 also includes a header with a selectable icon 303 to navigate the GUI 304 to an online retail store (which can be customized based on social-retail posts and other actions), a title 306 for the GUI 304 to identify which interface (home feed) is currently being presented on the display 302, and a virtual shopping cart icon 305 that can identify a number of items added to the shopping cart from within the social-retail platform and that is selectable to navigate the GUI 304 to a shopping cart interface to purchase/order the items. The header ( icon 303, title 306, and shopping cart 305) can be persistently presented at the top of the GUI 304”, 46:50-61.
“The product interface 1348 includes a title 1350 of the product 1303, the virtual shopping cart icon 305, and a back button 1352 to navigate back to the location from which the product interface 1348 was launched, which in this example is the GUI 304 depicted in FIG. 13C. The product interface 1348 includes the image 1344 (enlarged from the presentation in the GUI 304) and a visual indication 1354 of three other images of the product 1303 are accessible via horizontal scrolling in the interface 1348. In this example, the leftmost indicator is highlighted/bold, indicating that scrolling to the right will cause a next image of the product 1303 to be presented. The product interface 1356 also includes selectable images 1356 of different colors/styles for the product 1303 that can be ordered/purchased. Selecting one of the selectable images 1356 can, in some implementations, cause the interface 1348 to replace the image 1344 with another image of the product 1303 with the selected colors/styles”, 61:33-55.
See also 
“A user can access the product interface 1348 by selecting the product element 1706, as indicated by the selecting input 1718. In response to receiving the selecting input 1718, the product interface 1348 depicted in FIG. 13D can overlay the GUI 701 for the profile interface. … the shopping cart icon 305 in the GUI 701 can be updated (e.g., display the count icon 1395b in the GUI 701). 
In summary, Sicora’s inter-related figures show that any activity in his system in a user interface such as selecting in  Fig. 23A element  2310 – glasses – generates  to the GUI a set of performance indicators characterizing an advertising campaign,  as illustrated in detail above in figures 18, 23 and 36 and associated explanation. The Board is respectfully requested to take into consideration the broad instant claims  in view of the extensive detailed Sicora’s disclosure at the time of the invention.

Appellants argues: Brief at 10
In other words, Applicant is not put on notice as to the rationale behind the rejection and cannot adequately determine whether such basis is proper, whether
amendment of the claims is appropriate, and, if so appropriate, the precise manner in which such
claim amendments should be implemented.
Moreover, and as alluded to above, " [ s ]ection 102 embodies the concept of novelty-if a
device or process has been previously invented (and disclosed to the public), then it is not new,
and therefore the claimed invention is 'anticipated' by the prior invention .... Because the hallmark
of anticipation is prior invention, the prior art reference-in order to anticipate under 35 U.S.C. §
102-must not only disclose all elements of the claim within the four corners of the document,
but must also disclose those elements 'arranged as in the claim."' Net MoneyIN, Inc. v.
Verisign, Inc., 545 F.3d 1359 at 1369 (Fed. Cir. 2008). (Emphasis added.) In the Action of August
25, 2021, for example, on pages 8-11 thereof, the Action jumps from Sicora paragraphs 23 and 45
to paragraph 85 to paragraph 125 to paragraph 19 to paragraph 46 to paragraph 61 to paragraph 67
in an attempt to demonstrate that Sicora teaches the process specifically recited in claim 1.
Applicant respectfully submits that, while the Sicora reference may arguably include all of the
elements in claim 1 within its "four corners" - which Applicant maintains is not the case - the
Examiner's need to "cherry-pick" such elements from so many paragraphs highly remote from one
another within the Sicora reference undermines any proposition that Sicora discloses such
elements "arranged as in the claim" according to the standards of Section 102 jurisprudence.
Again, in response the Examiner asserts that the prima facie of anticipation established in the Office action is solid. Sicora reference discloses all the limitations in the instant claims.  The Board is respectfully requested to take into consideration the broad claims in this case. This application has an effective filing date of 2019/6/05. There is nothing novel at all in any limitation or combination of limitations that the Appellant is claiming. Detailed explanation of how map and interpret the independent claim 1 is provided above. Again, Sicora inter-related figures show that any activity in his system in a user interface such as selecting in  Fig. 23A element  2310 – glasses – generates  to the GUI a set of performance indicators characterizing an advertising campaign,  as illustrated in detail above in figures 18, 23 and 36 and associated explanation.

The Examiner's approach is similar in an attempt to demonstrate that Sicora teaches the processes
specifically recited in claims 2-3 .As such, the Applicant respectfully submits that the Sicora
reference cannot reasonably be regarded as anticipating the specific sequence and functionality arranged as in claims 1-3.

In response the Examiner asserts that Appellant’s allegations are wrong.  In the above detailed explanation of how map and interpret the independent claim 1 and the rejection of the independent claims in the Office action, is clear that the established prima facie of anticipation is solid. There is not novelty at all in the broad claims. 

Additionally, the Applicant cannot tell from the Actions which elements and functionality
taught in Sicora allegedly correspond to elements recited in claims 1-3. For example, do the icons
taught in Sicora show a product-search keyword? Do the images taught in Sicora depict a product
and are such images selectable by a user? Is there displayed in a GUI of Sicora a connector
indicating that a product was previously purchased using an eCommerce platform after the platform received a keyword associated with the product? Does Sicora even discuss a "campaign", advertising or otherwise? If the answers to these questions are in the affirmative, then Applicant
respectfully submits that the Actions make the bases for such conclusions far from clear.

In response the Examiner asserts, that the state of the art disclosed in the detailed Sicora’s Patent clearly shows that the instant broad claims are not novelty at all. Sicora’s inter-related figures show that any activity in his system in a user interface such as selecting in  Fig. 23A element  2310 – glasses – generates  to the GUI a set of performance indicators characterizing an advertising campaign,  as illustrated in detail above in figures 18, 23 and 36 and associated explanation provided responding allegations for page 9 of this brief.
Regarding to the allegation  “do the icons taught in Sicora show a product-search keyword?”  see at least in Sicora’s patent, “This document generally describes technology for presenting content summaries in a GUI on a client computing device, such as summaries of content obtained from a computer system. For example, a client computing device can be configured to obtain content, determine summaries for the content, and present the summaries in a GUI in connection with at least a portion of the content. Content summaries can be stored and used to provide improved and enhanced content searching and retrieval features, such as searching across content summaries that are associated with various types of content. For example, content summaries can be generated and stored in association with content. When search requests are received, the content summaries can be searched to determine results, which can allow for fewer computing resources (e.g., CPU cycles, RAM) to be used to generate results…”, 8:65-67 and 
“…A variety of different types of parameters can be provided by users through graphical elements to locate content, such as keywords, location identifiers, hashtags, graphical icons (e.g., emojis), and combinations thereof….”, 9:1-13.
“…The search query can include one or more keywords. The search query can include one or more hashtags. The search query can include one or more location identifiers. The search query can include one or more emojis. The search query can include at least two or more of the following: a keyword, a hashtag, a location identifier, and an emoji…”, 25:1-10.
“…including navigating through suggested content and searching for content related to one or more search parameters. A variety of different types of parameters can be provided by users through graphical elements to locate content, such as keywords, location identifiers, hashtags, graphical icons (e.g., emojis), and combinations thereof”, 23:10-17.
See also “…search queries with keywords and/or hashtags) submitted by client devices”, 45:65-67.
“…In the depicted example, the user has entered the example keyword “glasses” 2346 in the search field 2344. Although the example search 2346 is fairly generic, more specific queries can also be submitted, such as queries that include the make and model of the product that is being identified. ..”, 85:37-47 and Fig. 23G. See also Fig. 18 elements 1846, 1850.
“Do the images taught in Sicora depict a product and are such images selectable by a user?” Yes, Sicora teaches at least Fig. 23A elements 2310. Next, “…In the depicted example, the user provides selection input 2310 through the GUI 501 by selecting the photo 2308d. Referring to FIG. 23B, the selecting input 2310 causes the photo 2308d to have a border around it (indicating that it is selected) and for the photo 2308d to appear in the selection area 2306. With the photo 2308d selected, additional selecting input 2311 that selects the next feature 2304 is received through the GUI 501….”, 83:60-67.
 “… In the depicted example, selecting input 2342 is received with regard to the button 2336a to tag a product in the post. Referring to FIG. 23F, in response to receiving the input 2342, a product tagging interface is presented in the GUI 501 through which the user can select a product to tag (example of a secondary content tag 2216a-n, as described above with regard to FIG. 22) in the image 2306 included in the post. The product tagging interface includes a search field 2344 through which a user can enter a search query to identify the correct product to tag in the post. In the depicted example, the user has entered the example keyword “glasses” 2346 in the search field 2344. Although the example search 2346 is fairly generic, more specific queries can also be submitted, such as queries that include the make and model of the product that is being identified....”, 85:35-62 and Figs. 23E and 23F. 
Again, the state of the art disclosed in the detailed Sicora’s Patent clearly shows that the instant broad claims are not novelty at all. The MPEP 2123 is very clear,  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for ALL they contain.” In re Heck, 699 F.2d 1331 (Fed. Cir. 1983) A reference may be relied upon for ALL that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).”.
Regarding to the allegation, “ Is there displayed in a GUI of Sicora a connector indicating that a product was previously purchased using an eCommerce platform after the platform received a keyword associated with the product?”. Since the instant application disclosure does not provide a special definition for “a connector” the Examiner gives per MPEP 2111 the BRI, which is taught by Sicora, button 2336a to tag a product  “… In the depicted example, selecting input 2342 is received with regard to the button 2336a to tag a product in the post. Referring to FIG. 23F, in response to receiving the input 2342, a product tagging interface is presented in the GUI 501 through which the user can select a product to tag (example of a secondary content tag 2216a-n, as described above with regard to FIG. 22) in the image 2306 included in the post. The product tagging interface includes a search field 2344 through which a user can enter a search query to identify the correct product to tag in the post. In the depicted example, the user has entered the example keyword “glasses” 2346 in the search field 2344. Although the example search 2346 is fairly generic, more specific queries can also be submitted, such as queries that include the make and model of the product that is being identified. ..”, 85:35-62 and Figs. 23E and 23F. 
“The user-generated content can include a social post. The first purchasing user can have purchased the product from within the first purchasing user's social feed. The information identifying the first purchase information being allocated to the first user for engagement-related benefits can be designated for presentation in a social activity feed on the first computing device. The engagement-related benefits can include a portion of revenue from the product being purchased by the first purchasing user”, 33:50-60. “…The user engagement information can include, at least, information that identifies actions taken by users with regard to the product tagged in the social post. The actions taken by users can include purchases of the product in association with the social post from within a social feed. The user engagement information can include, at least, analytics related to engagement with (i) the social post and (ii) the product tagged in the social post across a plurality of dimensions….”, 34:30-46.
Regarding to the allegation, “Does Sicora even discuss a "campaign", advertising or otherwise?”, Since the instant application disclosure does not provide a special definition for “campaign", advertising or advertising campaign”,  the Examiner gives per MPEP 2111 the BRI which is taught by Sicora “…In a fifth example, an activity feed on an improved platform can provide a single place where a user can view …. activity related to other content (e.g., product content) tagged in social content. For example, an improved social platform can permit social content, such as … to include tags for other types of content (different from social content), such as product content for products offered for sale on merchant sites, ….. Activity information related to both social content and other content that is tagged in the social content can be provided in a common activity feed, which can provide a simplified, more robust, and improved user interface. For example, if a user creates social posts tagging products and saves other social posts that also tag products, the user can be presented with an activity feed that provides information on social activity (e.g., saves, shares, comments, reactions) related to both the created and the save posts, as well as product activity (e.g., purchases, sales, limited supply) related to the products that have been tagged on those posts….”, 31:60-67 and 32:1-18. 
“… Such a computing device can optionally include one or more of the following features. The plurality of graphical control elements can include one or more graphical control elements for tagging a product in the social post. The user input can tag a particular product in the social post. The operations can further include receiving user engagement information from the remote server system for the social post; and outputting in an activity feed for the social platform the user engagement information. The user engagement information can include, at least, information that identifies actions taken by users with regard to the product tagged in the social post. The actions taken by users can include purchases of the product in association with the social post from within a social feed. The user engagement information can include, at least, analytics related to engagement with (i) the social post and (ii) the product tagged in the social post across a plurality of dimensions. The plurality of dimensions can include, at least, a social dimension related to social engagement on the social platform and a merchant dimension related to product sales on the social platform….”,  34:30-50. 

The Examiner respectfully request the Board to take into consideration the lack of novelty  in the broad claims of this case. Appellant argues about the major features in this  invention : A computer-implemented process, comprising the steps of:
receiving with an eCommerce platform executed by at least one processing device from a user over a network a first product-search keyword; generating with the at least one processing device to a display of the user a graphical user interface (GUI) including a first selectable icon showing the first keyword, a first selectable image of a first product and a first connector between the first icon and first image, the first connector indicating that the first product was previously purchased using the eCommerce platform after the platform received the first keyword; and in response to user selection of the icon, generating with the at least one processing device to the GUI a set of performance indicators characterizing an advertising campaign within the  eCommerce platform, the advertising campaign associated with at least one of the first keyword and first product.

All these limitations and combination of them have been considered  and mapped above and in the last Office action. They are not novel. The prima facie of anticipation and the  prima facie of unpatentability established in this case are bars that prevent the patentability of this case.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MARIA V VANDERHORST/Primary Examiner, Art Unit 3688      

                                                                                                                                                                                                  Conferees:

/KAMBIZ ABDI/Supervisory Patent Examiner, Art Unit 3688                                                                                                                                                                                                        
/Vincent Millin/
Appeal Practice Specialist

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.